Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14, in the reply filed on 9/20/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the switch and waste storage bag (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imahashi (JP 2003265398, translation of description attached and referred to for the prior art rejection herein).
As to claim 1, Imahashi discloses a dishwasher (Figures 1-2) having a cabinet 2, water storage unit 1 at the bottom, door 3, washing nozzle 4 at its lower side, pump 5, exterior case 9, image detection means 10, and control means 12. In Imahashi, [0017] The control means 12 performs a series of process control of pre-washing, main washing, rinsing and drying, and the image processing means 13 compares and processes the image of the unclean tableware and the image of dirty tableware to be cleaned. Based on the result information obtained by measuring the actual amount of dirt, for example, the time control for main washing and the number of times of rinsing are controlled (Paragraph [0017]). As seen in Figure 2 of Imahashi, there are rails from which the rack is moved in and out of the dishwasher. 
As to claim 6, Imahashi discloses use of a heater 7 and dryer 6 (Paragraph [0015] and [0017]) to achieve drying functions as claimed. 
As to claim 12, the device of Imahashi is impliedly electronically powered through a conventional outlet, as there are electrical components and controllers as a part of its invention. 
As to claim 14, Imahashi discloses at Figure 9 the image processing means 13 connected to communication means 18 and image detection means 10 for transmitting data (Paragraphs [0016] and [0029]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi as applied to claims above, and further in view of Hansson (USPPN 2020/0256003). 
As to claims 2-5, Imahashi discloses a water reservoir 1 fed a supply of clean water and includes a heater 7 for heating water therein (Figure 1) (reads on the second tank); however, Imahashi is silent regarding use of additional water tanks, particularly the claimed first and third tanks, a detergent injection tank, and associated switch and waste storage bag. In the art of washing systems, Hansson discloses the use of multiple water tanks for its washing system 10, so that washing can be performed with clean water, detergent diluted water, and gray/reused water, as desired, based on washing needs (Paragraph [0033]). It would have been obvious to incorporate the use of multiple water tanks and a detergent injection tank as claimed, to allow for dilution of detergent to result in efficient use of the detergent and to prevent the detergent from getting stuck in the dispenser, and also achieve the benefit of load-specific individualized washing fluid (i.e. only water, detergent diluted washing water, or gray water) to result in a highly environmentally friendly washing while also making it efficient to wash items in areas with limited access to water suitable for washing (Paragraph [0005] of Hansson; see also Hansson drawings for various examples of multiple washing water and detergent tanks and use of valve/switch control). In both Imahashi and Hansson there is disclosure of a water drain. Further, Hansson discloses use of a sediment filter 28 and additional filter 25. Imahashi and Hansson each disclose use of heaters to maintain the temperature of the washing fluid, see for example heater 36 for heating incoming water and heater 38. 
Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi as applied to claims above. 
As to claim 7, Imahashi discloses a single set of sprayers below the rack, however, it would have been obvious to have additional sprayers inside the machine of Imahashi for targeted cleaning (i.e. for utensils or dishware that is extra dirty). Duplication of known parts, such as the sprayers in Imahashi would have produced known and expected results of spray cleaning the dishware. Particularly with Imahashi’s use of imaging tool to detect the cleanliness of dishes the use of additional sprayers (for example, along the top side of the dish rack) would provide targeted cleaning and beneficially achieve the goal of cleaning dishes while also consuming limited cleaning products, and thus being an environmentally process. 
As to claim 13, Imahashi discloses the known use of more than one image detection means 10 (Figure 2). 
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi as applied to claims above, and further in view of Fauth et al. herein referred to as “Fauth” (USPN 10,080,477).
As to claims 8-9, Imahashi is silent regarding the use of a weight sensor, however, Fauth discloses the known use of a weight sensor 26 in combination with its evaluation module 31 and control device 18 for controlling washing commands (Figure 2 of Fauth) in a dishwashing machine. It would have been obvious to use such a weight sensor in Imahashi, as taught by Fauth, as it is a known sensor type in dishwashing to achieve improvement in efficient of the dishwasher by aiding in water and energy consumption based on sensor data (Fauth at col. 1, last paragraph). 
As to claims 10-11, Imahashi is silent regarding an optical sensor to determine the volume ratio of dishware on the rack; however, Fauth discloses the known use and benefits of a dish quantity detection device based on sensor signals (Fauth at col. 4, paragraph beginning at line 11). This would have been an obvious feature in Imahashi, as taught by Fauth for achieving good adjustments to the wash program to the load composition actually present and thus a particularly high increase in the efficiency of the dishwasher (Fauth at col. 1, paragraph beginning at line 11). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711